Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.    	On page 9 of the remark Applicant argued prior art fails to teach the claimed limitation ” one antenna panel of the terminal” as recited in the independent claim 1. 
 	
 	In response:
 	The examiner respectfully disagrees. Examiner notes here that he must give each limitation of its broadest reasonable interpretation. Applicant does not further define the claim term “antennal panel” in the claim. Prior art Harada at paragraph [0008] discloses MIMO technology that includes plurality of antenna elements in the UE. Here plurality of antenna elements included in the UE using the MIMO technology corresponds to an antenna panel. If a particular definition of the claim term antenna panel is applied here, then Applicant should define it in the claim and also provide support in the specification.    

2.	On page 9-10 of the remark Applicant argued prior art fails to teach the claimed limitation ” the first blockage event comprises that a quality loss occurs to beam links corresponding to at least a second predetermined number of downlink beams, the second predetermined number of downlink beams are from a first predetermined number of downlink beams corresponding to one antenna panel of the terminal” as recited in the independent claim 1. 


 	In response:
 	The examiner respectfully disagrees. Prior art Harada at Fig.3, [0068]; [0089] shows and discloses a total number of BPLs (=beam links) are 3 (i.e BPL1, BPL2 and BPL3). Since the total number of links are 3, so beam failure can occur one link (i.e BPL1 only) or two links (BPL1 and BPL2) or three links which is predetermined. When a failure occurs in the 2 beam pair links (i.e BPL1 and BPL2), that means it is within the predetermined number of links 3. A link failure can occur in two links and these links are predetermined links (i.e BPL1 and BPL2). [0089] also discloses a predetermined number of BPLs (i.e X=2) out of predetermined number of BPLS (i.e Y=3) is below the threshold means blockage event or failure occurs in the X links.   

3.    	On pages 11-13 of the remark Applicant argued prior art fails to teach the claimed limitation “transmitting the beam switching request to the network-side device within a measurement time window of a beam failure event” as recited in the independent claim 12. 
 	
 	In response:
 	The examiner respectfully disagrees. Prior art Harada at [0068] discloses of measuring number of link failures within a predetermined time period T1 and Fig.2: S104 shows and discloses of sending beam recovery signal (=beam switching signal) to the TRP. Here T1 corresponds to measurement time window. Prior art Harada does not disclose the resetting the time window .However Pan at paragraph [2080]-[0283] in the provisional application discloses of setting and resetting the timer that indicates a time period or time window which is used to monitor radio link failure or RLF. Combined teaching discloses the 1 st alternative of the claim 12. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Publication No, US 2020/0099437 to Harada et al. (hereinafter Harada).

 	As to claims 1 and 45, Harada discloses a beam switching method, comprising:
 	monitoring whether a first blockage event occurs to an antenna of a terminal Harada; [0066]- [0067]; [0009] Fig.2: S102, S103 shows and discloses of monitoring a blockage events of beam pair links BPLs. [0008] discloses beams are associated with antenna) ; and
 	transmitting a beam switching request to a network-side device, in a case that the first blockage event occurs (Harada; Fig.2: S104, [0070]; [0010]; [0062] discloses of transmitting a request to the TPR (=network side) for beam switching or beam recovery); 
 	wherein the first blockage event comprises that a quality loss occurs to beam links corresponding to at least a second predetermined number of downlink beams, the second predetermined number of downlink beams are from a first predetermined number of downlink beams corresponding to one antenna panel of the terminal, and the first predetermined number is greater than or equal to the second predetermined number (Harada; Fig.3; [0068]; [0089] shows and discloses of determining beam failure (=blockage) occurred in the 2 BPLs (=a second predetermined number of downlink beams)  out of 3 BPLs (=a first predetermined number of downlink beams) means the first predetermined number is greater than or equal to the second predetermined number. [0008]; [0036] 

 	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Harada discloses, wherein the monitoring whether the first blockage event occurs to the antenna of the terminal comprises:
 	monitoring a quality measurement parameter of each beam link of the first predetermined number of beam links corresponding to the one antenna panel of the terminal (Harada; [0068]; [0062]; [0075]) ; and
 	determining that occurrence of the first blockage event is monitored, in a case that the number of beam links whose quality measurement parameters meet a first preset condition is greater than or equal to the second predetermined number (Harada; [0068]; [0062]; [0075]; [0097]) 

 	As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition Harada discloses, wherein the quality measurement parameter of each beam link comprises at least one of: a received signal strength indicator (RSSI) of the beam link or a reference signal received power (RSRP) of the beam link (Harada; [0045]; [0245]; ;
 	in a case that the quality measurement parameter comprises the RSSI, the first preset condition comprises that the RSSI is smaller than a predetermined RSSI threshold (Harada; [0045]; [0068]; [0077]; [0245]);
 	in a case that the quality measurement parameter comprises the RSRP, the first preset condition comprises that the RSRP is lower than a predetermined RSRP threshold (Harada; [0045]; [0068]; [0077]; [0245]); or


 	As to claim 7, the rejection of claim 1 as listed above is incorporated herein. In addition Harada discloses, wherein the transmitting the beam switching request to the network-side device comprises:
 	transmitting the beam switching request to the network-side device on a target resource (Harada; [0090]-[0091] discloses of allocating resources for beam failure or beam switching reporting); and
 	wherein the target resource comprises a reserved resource configured by the network-side device for the terminal, or a resource for transmitting a beam failure recovery request that is configured by the network-side device for the terminal (Harada; [0090]-[0091] discloses of allocating resources for beam failure or beam switching reporting)

 	As to claim 8, the rejection of claim 2 as listed above is incorporated herein. In addition Harada discloses, wherein the beam switching request comprises at least one of: a trigger message for the occurrence of the first blockage event, information about a recommended downlink beam to be switched, information about downlink beams with the quality loss, measurement values of the quality measurement parameters, or indication information indicating a reason for transmitting the beam switching request (Harada; [0172] discloses the user terminal indicates candidate beam. Here Harada is applied for the 2nd alternative)
the information about the downlink beam to be switched comprises an identifier of the downlink beam to be switched; and


As to claim 9, the rejection of claim 8 as listed above is incorporated herein. In addition Harada discloses, wherein the information about the downlink beam to be switched comprises at least one of: a received signal strength indicator (RSSI) or a reference signal received power (RSRP) of a beam link corresponding to the downlink beam to be switched (Harada; [0045]). 

As to claim 10, the rejection of claim 8 as listed above is incorporated herein. In addition Harada discloses, wherein after transmitting the beam switching request to the network-side device, the method further comprises:
receiving a beam switching response fed back by the network-side device according to the beam switching request (Harada; Fig.2: S106; [0095]); and
performing beam switching based on indication of the beam switching response (Harada; [0095]),
wherein the beam switching response is used to indicate the terminal to directly switch to a target beam, or the beam switching response is used to indicate the terminal to re-perform beam training and indicate parameter information related to the beam training to the terminal (Harada; [0095]).



Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 4, 11, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No, US 2020/0099437 to Harada et al. (hereinafter Harada) in view of U.S.  Pre-Grant Publication US 2020/0059398 (Provisional application 62/519,614) to Pan et al. (hereinafter Pan) 
  
	As to claim 4 , Harada discloses beam window or time period used to measure the link failure, and also discloses of sending beam switching request. Harada fails to disclose of setting or resting the timer. However, Pan discloses 
 	wherein the transmitting the beam switching request to the network-side device comprises at least one of the following three manners:
 	a first manner, transmitting the beam switching request to the network-side device within a measurement time window of a beam failure event, and resetting a measurement occasion of the st alternative) ;or
 	a second manner, transmitting the beam switching request to the network-side device and setting a value of a timer of a beam failure event to zero, within a timing length of the timer-; or
 	a third manner, transmitting the beam switching request to the network-side device and setting the number of performed measurements of a beam failure event to zero, before a predetermined number of measurements of the beam failure event are completed  
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings and make a decision of switching within a time period and thus use the limited resources in an effective way.  

 	As to claim 11, Harada discloses beam switching, but fails to disclose of sending beam switching request within a time window. However, Pan discloses
 	 	wherein each of the quality measurement parameters is a statistical average of a plurality of quality measurement parameters of a beam link, and the plurality of quality measurement parameters of the beam link is monitored within a time period that is predetermined or a time period that is configured by the network-side device (Pan; Provisional application; Page 43; paragraphs [0280]-[0283].
 	 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings and make a decision of switching within a time period and thus use the limited resources in an effective way.  


As to claims 12 and 46, Harada discloses a switching method, comprising:
 	monitoring received signal strength information of at least one beam link (Harada; Fig.2: S102, S103; [0066]-[0067]; [0063]); ; and
 	determining that a second blockage event occurs to an antenna of a terminal and
transmitting a beam switching request to a network-side device, in a case that the number of
beam links whose received signal strength information meets a second preset condition is greater
than or equal to a third predetermined number (Harada; [0068]; [0062]; [0075]; [0097]).
 	Harada discloses beam window or time period used to measure the link failure, and also discloses of sending beam switching request. Harada fails to disclose of setting or resting the timer. However, Pan discloses 
 	wherein the transmitting the beam switching request to the network-side device comprises at least one of the following three manners:
 	a first manner, transmitting the beam switching request to the network-side device within a measurement time window of a beam failure event, and resetting a measurement occasion of the measurement time window to an initial point of the time window (Pan; Provisional application; Page 43; paragraphs [0280]-[0283]. Here Pan is applied for the 1st alternative) ;or
 	a second manner, transmitting the beam switching request to the network-side device and setting a value of a timer of a beam failure event to zero, within a timing length of the timer-; or
 	a third manner, transmitting the beam switching request to the network-side device and setting the number of performed measurements of a beam failure event to zero, before a predetermined number of measurements of the beam failure event are completed  
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings and 

As to claim 13, the rejection of claim 12 as listed above is incorporated herein. In addition Harada-Pan discloses, wherein the received signal strength information of the at least one beam link comprises: 
 a received signal trength indicator (RSSI) of the at least one beam link (Harada; [0068]; [0062]; [0075]; [0097]), and
 	the second preset condition comprises that the RSSI is smaller than a predetermined RSSI threshold (Harada; [0068]; [0062]; [0075]; [0097]).

As to claim 14, the rejection of claim 12 as listed above is incorporated herein. In addition Harada-Pan discloses, further comprising:
obtaining a reference signal received power (RSRP) of a beam link, in a case that a downlink reference signal transmitted by the network-side device is received on the beam link when the received signal strength information of the beam link is monitored (Harada; [0068]; [0062]; [0075]; [0097]).,
wherein the determining that the second blockage event occurs to the antenna of the terminal and transmitting the beam switching request to the network-side device, in a case that the number of beam links whose received signal strength information meets the second preset condition is greater than or equal to the third predetermined number comprises:
determining that the second blockage event occurs to the antenna of the terminal and transmitting the beam switching request to the network-side device, in a case that the number of beam links whose received signal strength information meets the second preset condition is greater than or equal to the third predetermined number, and that the number of beam links whose RSRP is lower than 

As to claim 18, the rejection of claim 12 as listed above is incorporated herein. In addition Harada-Pan discloses, wherein the transmitting the beam switching request to the network-side device comprises:
transmitting the beam switching request to the network-side device on a target resource (Harada; [0090]-[0091] discloses of allocating resources for beam failure or beam switching reporting); and
wherein the target resource comprises a reserved resource configured by the network-side device for the terminal, or a resource for transmitting a beam failure recovery request that is configured by the network-side device for the terminal (Harada; [0090]-[0091] discloses of allocating resources for beam failure or beam switching reporting).

As to claim 19, the rejection of claim 12 as listed above is incorporated herein. In addition Harada-Pan discloses, wherein the beam switching request comprises at least one of: 
a trigger message for occurrence of the second blockage event, information about a recommended downlink beam to be switched, information about a downlink beam whose received signal strength information meets the second preset condition, a measurement value of the received signal strength information of a beam link, or indication information indicating a reason for transmitting the beam switching request (Harada; [0172] discloses the user terminal indicates candidate beam. Here Harada is applied for the 2nd  alternative);
the information about the downlink beam to be switched comprises an identifier of the downlink beam to be switched; and


As to claim 20, the rejection of claim 19 as listed above is incorporated herein. In addition Harada-Pan discloses, wherein the information about the downlink beam to be switched comprises at least one of: 
 a received signal strength indicator (RSSI) or a reference signal received power (RSRP) of a beam link corresponding to the downlink beam to be switched (Harada; [0045]).

As to claim 21, the rejection of claim 12 as listed above is incorporated herein. In addition Harada-Pan discloses, wherein after transmitting the beam switching request to the network-side device, the method further comprises:
receiving a beam switching response fed back by the network-side device according to the beam switching request (Harada; Fig.2: S106; [0095]); and
performing beam switching based on indication of the beam switching response (Harada; [0095]), 
wherein the beam switching response is used to indicate the terminal to directly switch to a target beam, or the beam switching response is used to indicate the terminal to re-perform beam training and indicate parameter information related to the beam training to the terminal (Harada; [0095]).

 	As to claim 22, Harada discloses beam switching, but fails to disclose of sending beam switching request within a time window. However, Pan discloses
 	 	wherein the received signal strength information 1s a statistical average of a plurality of pieces of received signal strength information of a beam link, and the plurality of pieces of received signal strength information of the beam link is monitored within a time period that is predetermined or a time period that is configured by the network-side device (Pan; Provisional application; Page 43; paragraphs [0280]-[0283].
 	 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings and make a decision of switching within a time period and thus use the limited resources in an effective way.  

Allowable Subject Matter
	Claims 49 is objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478